          Case MDL No. 2950 Document 60-1 Filed 06/10/20 Page 1 of 3



                         BEFORE THE UNITED STATES
                JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

IN RE: Paycheck Protection Program (“PPP”)          MDL Docket No 2950
Agent Fees Litigation


                                            EXHIBIT A

                                  SCHEDULE OF ACTIONS

             Case Captions                      Court        Case No.          Judge
Plaintiff: Panda Accounting LLC,
    individually and on behalf of all         D. Arizona   2:20-cv-00985   Hon. Diane J.
    others similarly situated                 (Phoenix)                     Humetewa
Defendant: Academy Bank, N.A., JP
    Morgan Chase Bank, N.A. d/b/a
    Chase Bank, and MidFirst Bank

Plaintiff: American Video Duplicating,
    Inc., a California corporation; Tush        C.D.       2:20-cv-03815    Hon. Otis D.
    Law Ltd., a California limited            California                     Wright, II
    partnership, and Kenneth M. Hahn, a       (Western
    sole proprietor, D/B/A Cal State          Division)
    Financial, individually and on behalf
    of a class of similarly situated
    businesses and individuals
Defendants: Citigroup Inc., Citibank,
    N.A., U.S. Bancorp., U.S. Bank,
    N.A. JPMorgan Chase & Co.,
    JPMorgan Chase Bank, N.A., Wells
    Fargo and Company, Wells Fargo
    N.A., Bank of America Co., Bank of
    America, N.A., MUFG Bank Ltd.,
    MUFG Union Bank, N.A., Live Oak
    Bancshares Inc., Live Oak Banking
    Company, PayPal Holdings, Inc.,
    Newtek Business Services, Inc.,
    Harvest Small Business Finance, and
    Doe Lenders 1 to 4,975, inclusive

Plaintiff: Brunner Accounting Group, a
    California sole proprietorship;             C.D.       2:20-cv-04235   Hon. George H.
    individually and on behalf of a class     California                        Wu
    of similarly situated businesses and      (Western
    individuals                               Division)
         Case MDL No. 2950 Document 60-1 Filed 06/10/20 Page 2 of 3



            Case Captions                     Court       Case No.         Judge
Defendants: SVB Financial Group;
    Silicon Valley Bank; Bluevine
    Capital, Inc.; JPMorgan Chase &
    Co., JPMorgan Chase Bank, N.A.;
    Bank of America Co., Bank Of
    America N.A.; Royal Bank Of
    Canada, City National Bank; Square,
    Inc.; and; Doe Lenders 1 to 4,975,
    inclusive

Plaintiff: ImpAcct, LLC, Individually
    and on Behalf of All Others           D. Colorado   1:20-cv-01344     Magistrate
    Similarly Situated                     (Denver)                     Judge N. Reid
Defendant: JPMorgan Chase & Co.,                                          Neureiter
    JPMorgan Chase Bank, N.A., Bank
    of America Corp., Bank of
    America, N.A., Wells Fargo & Co.,
    Wells Fargo Bank N.A., BOK
    Financial Corp., Bank of Oklahoma
    N.A., Keycorp, Keybank N.A.,
    Zions Bancorporation, N.A., Vectra
    Bank Colorado, Midwest Regional
    Bancorp, Inc., and Midwest Regional
    Bank

Plaintiff: Panda Group, PC d/b/a Panda
    Accounting, on behalf of a class of     D. Utah     4:20-cv-00045    Hon. David
    similarly situated businesses and      (Southern                       Nuffer
    individuals                            Region)
Defendants: Bank of America
    Corporation, Bank of America
    N.A., Chase Bank USA, N.A.,
    Mountain America Federal Credit
    Union d/b/a Mountain America
    Credit Union, and University First
    Federal Credit Union d/b/a
    University Federal Credit Union

Plaintiffs: William Bookmyer,
    Bookmyer & Associates CPA, Inc.,       S.D. Ohio    2:20-cv-02284 Judge Edmund A.
    Alex Boytan, Boytan & Associates,     (Columbus)                       Sargus
    LLP
Defendants: PNC Bank, N.A., The
    Huntington National Bank, N.A.,
    Fifth Third Bank, N.A., CME
                                          2
     Case MDL No. 2950 Document 60-1 Filed 06/10/20 Page 3 of 3



        Case Captions                    Court   Case No.     Judge
Federal Credit Union, Bank of
America, N.A., Bluevine Capital
Inc., Celtic Bank, JPMorgan Chase
Bank, N.A., Kabbage, Inc., Radius
Bank, TD Bank, N.A., Telhio Credit
Union




                                     3
